         Case 1:16-cv-04375-AKH Document 66 Filed 11/14/19 Page 1 of 1

                      MILMAN LABUDA LAW GROUP PLLC
                                     3000 MARCUS AVENUE
                                           SUITE 3W8
                                    LAKE SUCCESS, NY 11042
                                            _________

                                    TELEPHONE (516) 328-8899
                                    FACSIMILE (516) 328-0082

                                         November 14, 2019

VIA FACSIMILE & ECF
Hon. Alvin K. Hellerstein, U.S.D.J.
United States District Court
Southern District of New York
500 Pearl Street, Room 1050
New York, NY 10007-1312
(212) 805-7942 – one (1) page, including this page

       Re:     Perez, et al. v. Super Gourmet Food Corp., et al.
               Civil Case No.: 1:16-cv-4375 (AKH) (AJP)
               MLLG File No.: 105-2018___________________

Dear Judge Hellerstein:

       This firm represents Defendants Super Gourmet Food Corp., Philip Ventura, Anthony
Morabito and Kevin Farraher (collectively, “Defendants”) in the above-referenced matter.
Defendants write to respectfully request an adjournment of forty-five (45) days of the status
conference currently scheduled for Friday, November 22, 2019 at 10:00 AM.

        The reason for the request is that Plaintiffs have propounded extensive requests for
documents and information concerning the allegations in this matter, as well as Defendants’
financial status. Defendants need time to gather the responsive documents and information for
Plaintiffs’ review.

       Pursuant to this Court’s Individual Rules (hereinafter “Rules”) ¶ 1(D): (i) the original date
of the conference was November 22, 2019; (ii-iii) there has been no previous requests for an
adjournment of this conference; (iv) Plaintiffs consent to the requested extension of time; and (v)
Defendants are unaware of any other scheduled dates.

       We thank the Court for its time and attention to this matter.

                                              Respectfully submitted,

                                              MILMAN LABUDA LAW GROUP PLLC

                                              /s/ Netanel Newberger, Esq.
                                              Netanel Newberger, Esq.

cc:    All parties of record – via ECF
